People ex rel. Ciocco v Dzurenda (2020 NY Slip Op 03370)





People v Dzurenda


2020 NY Slip Op 03370


Decided on June 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2020-04288

[*1]The People of the State of New York, ex rel. Gianpaolo Ciocco, on behalf of Steven Silvers, petitioner,
vJames Dzurenda, etc., respondent.


N. Scott Banks, Hempstead, NY (Gianpaolo Ciocco pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Sean Jaime and Hilda Mortensen of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus to release Steven Silvers on his own recognizance upon Nassau County Docket Nos. CR007650-20NA, CR007651-20NA.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the detention of Steven Silvers pursuant to a felony complaint is illegal (see CPLR 7002[a], 7010[a]; People ex rel. DeLia v Munsey, 26 NY3d 124, 127-128). Under the circumstances of this case, the People demonstrated good cause for the delay in conducting a preliminary hearing until July 13, 2020, or obtaining an indictment (see CPL 180.80[3]; Executive Order [Cuomo] No. 202.28).
SCHEINKMAN, P.J., BALKIN, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court